Citation Nr: 0010375	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic digestive 
system disorder.

3.  Entitlement to service connection for neck injuries.

4.  Entitlement to service connection for lumbar disc 
disease.

5.  Entitlement to service connection for a chronic right 
ankle disorder.

6.  Entitlement to service connection for a chronic left 
ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
hypertension, chronic digestive system disease (claimed as a 
stomach disorder), neck injuries, lumbosacral spine 
degenerative disc disease, and for residuals of right and 
left ankle injuries.  In August 1999 the RO recharacterized 
some of these disorders as listed above.


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
hypertension to his period of active service.

2.  There is no competent medical evidence linking a current 
chronic digestive disorder, neck injuries, lumbar disc 
disease, or chronic right or left ankle disorders, with the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran incurred hypertension in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claims of entitlement to service connection for a 
current chronic digestive disorder, neck injuries, lumbar 
disc disease, and for chronic right and left ankle disorders 
are not well grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has hypertension, a 
current chronic digestive disorder, neck injuries, lumbar 
disc disease, and chronic right and left ankle disorders 
which he incurred during his period of active service.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Absent a well grounded claim there is no VA 
duty to assist a claimant to develop facts pertinent to the 
claim and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).

A well-grounded claim for service connection must include 
evidence of a current disorder, in service incurrence or 
aggravation of the disorder, and a nexus between the disorder 
and active service.  Id. at 1467-1468.  Medical evidence is 
required to establish a current disorder and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may prove incurrence or aggravation in service.  Id. at 1468.  
Alternatively, a veteran may establish a well-grounded claim 
for service connection under a chronicity analysis where 
evidence, regardless of date, shows that a current chronic 
disorder also was shown in service or during an applicable 
presumption period.  38 C.F.R. § 3.303(b) (1999).  This 
evidence must be medical unless the claimed disorder is of a 
type for which lay observation is sufficient.  Id.  If a 
chronicity analysis is not applicable, a claim still may be 
well grounded provided that evidence shows a continuity of 
symptomatology from that observed during service or an 
applicable presumption period, and includes competent 
evidence relating the symptomatology to a current disorder.  
Id.; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Hypertension

Service medical records disclose that the veteran's blood 
pressure was unremarkable at the time of his June 1969 
enlistment examination.  However, an April 1980 reenlistment 
examination report includes a blood pressure reading of 
134/96 and notes increased diastolic pressure.  A Navy 
physician who prepared a report of an October 1983 
examination also noted elevated pressure of 148/100 and 
recommended that the veteran undergo serial readings for 
three days and a high blood pressure workup if those readings 
remained high.  Later that month, blood pressure readings 
taken on three successive days were inconclusive.  In May 
1984 blood pressure was measured at 140/110 and 138/100 and 
the veteran was diagnosed with high blood pressure, 
apparently by a medical corpsman.  SMRs record similarly 
elevated blood pressure in February and March 1986, and note 
that the veteran had received no treatment for hypertension 
which ran in his family, and that his blood pressure should 
be reevaluated.  A March 1988 treatment record by a Navy 
registered dietitian includes a diagnosis for borderline 
hypertension.  The report of the veteran's September 1990 
separation examination includes a blood pressure reading of 
134/76 and no diagnosis for hypertension.

The claims file also includes postservice evidence pertaining 
to the veteran's blood pressure.  The VA physician who 
examined the veteran in January 1998 recorded a blood 
pressure reading of 139/92 and noted that the veteran's vital 
signs were within normal limits.  June 1998 treatment records 
from a private physician include a diagnosis for benign 
essential hypertension but clinical evidence supporting the 
diagnosis is not associated with the claims file.

The Board acknowledges the inconclusiveness of the evidence 
supporting both the veteran's current and in-service 
diagnoses for hypertension.  Nevertheless, the Board finds 
the totality of evidence supporting the veteran's claim to be 
sufficiently credible as to raise doubt which must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, because the relative equipoise of evidence of 
chronic hypertension manifestations is adequate to permit 
service connection under a chronicity analysis (without 
medical evidence of a causal nexus between a current and in-
service disorder), the Board is constrained to grant service 
connection for hypertension.  See 38 C.F.R. §§ 3.303(b); 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

A chronic digestive disorder

SMRs disclose that in June 1982 the veteran failed to appear 
for an examination to determine the cause of his complaints 
of stomach discomfort including indigestion and cramping 
following meals.  The report of the September 1990 retirement 
examination does not include evidence of a digestive 
disorder, and in his contemporaneous medical history the 
veteran denied frequent indigestion during service.

Postservice evidence pertaining to the veteran's digestion 
includes an October 1996 report of a private descending 
colonoscopy, after which the veteran was diagnosed with anal 
fissure, hemorrhoids, diverticular disease in the sigmoid 
colon without evidence of active bleeding and an otherwise 
normal colon to the splenic flexure.  The veteran reported 
"a lot of gas" to the VA physician who examined him in 
January 1998.  The examiner found a soft, nontender abdomen 
with bowel sounds without organomegaly and diagnosed no 
digestive disease.  In June 1998 a private osteopath 
diagnosed gastroesophageal reflux, however, the claims file 
includes no clinical records supporting this diagnosis.  
There is no evidence linking a current digestive disorder, if 
any, to the veteran's period of active service.

Beyond the appellant's own statements, there is no competent 
medical evidence linking a digestive disorder to the 
veteran's period of active service.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Inasmuch as the 
record is devoid of the required competent medical evidence 
as set forth above, the veteran's claim for entitlement to 
service connection for a digestive disorder is implausible 
and must be denied as not well grounded.

A neck disorder

SMRs disclose that the veteran sought and received treatment 
for neck discomfort several times during service.  In March 
1976 he was diagnosed with cervical strain syndrome when he 
reported for treatment for a muscle ache.  In May 1981 he 
sought treatment for a stiff neck and was diagnosed with 
muscle spasms possibly caused by tension.  The veteran 
complained of neck pain in February 1982 and was diagnosed 
with tension headaches.  In January 1986 he was diagnosed 
with neck strain of no identified etiology, and in February 
1986 he was diagnosed with neck strain after lifting a piece 
of heavy equipment.  The report of the veteran's October 1990 
separation examination includes no evidence of a neck 
disorder and clinical evaluation of his neck is marked 
"normal."  The SMRs include no diagnosis for a chronic neck 
disorder and no indication that the veteran's in-service neck 
discomfort was other than acute and transitory and that it 
resolved with treatment.

Postservice evidence pertaining to the veteran's neck 
includes private and VA medical records.  A September 1995 
private X-ray report notes minimal cervical spine 
degenerative changes of no identified etiology.  What appears 
to be private chiropractic records from March 1996 to June 
1998 document treatment for neck pain and stiffness.  
Although a January 1997 entry in these records notes that the 
veteran experienced neck pain when he fell on some ice these 
records provide no other evidence of the etiology of the 
veteran's neck pain.  A September 1996 letter from a private 
chiropractor attributes the veteran's neck pain to his tall 
stature which forced him to bend over his desk while working.  
A VA physician who examined the veteran in January 1998 noted 
his complaint of arthritis of the neck but noted no 
abnormality pertaining to the veteran's neck.

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's neck disorder to his 
period of active service.  But, as above, the veteran's lay 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Inasmuch as the record is devoid of the required 
competent medical evidence the veteran's claim for 
entitlement to service connection for a neck disorder is 
implausible and must be denied as not well grounded.

Lumbar disc disease

SMRs disclose that the veteran sought and received treatment 
for lower back discomfort following in-service accidental 
trauma, including in July 1972, September 1974 and October 
1977, at which times he was variously diagnosed with lower 
back strain and contusions.  The veteran reported no 
recurrent back pain in his September 1990 separation medical 
history and contemporaneous examination disclosed a 
clinically normal spine.  The SMRs include no diagnosis for a 
chronic lower back disorder and no indication that the 
veteran's in-service lower back discomfort was other than 
acute and transitory and that it resolved with treatment.

Postservice evidence of a lower back disorder includes 
private and VA medical records.  Evidence which appears to be 
private chiropractic treatment records document the veteran's 
frequent treatment for lower back pain, aches, stiffness and 
tenderness from March 1996 to June 1998.  Except for a 
September 1997 report attributing a relapse of lumbar pain to 
summer yard work, these records include no evidence as to the 
etiology of the lower back pain.  A VA physician who examined 
the veteran in January 1998 noted a limited range of motion 
of the lumbar spine, X-rays showed mild degenerative changes 
and the diagnosis was degenerative disc disease of the 
lumbosacral spine.

Beyond the appellant's own statements, there is no competent 
medical evidence linking a lower back disorder to the 
veteran's period of active service.  But, as above, the 
veteran's lay statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  Inasmuch as the record is devoid of the 
required competent medical evidence, the veteran's claim for 
entitlement to service connection for a lower back disorder 
is implausible and must be denied as not well grounded.

A bilateral ankle disorder

SMRs disclose that the veteran sought and received treatment 
for right or left ankle discomfort following in-service 
accidental trauma, including in July 1975, February 1976, 
July 1976 and November 1980 at which times he was variously 
diagnosed with left and right ankle sprain, strain and post-
traumatic swelling with ecchymosis.  In his September 1990 
separation medical history the veteran reported no foot 
deformity, swollen or painful joint, or bone, joint or other 
deformity.  Contemporaneous examination disclosed clinically 
normal feet and musculoskeletal system.  The SMRs include no 
diagnosis for a chronic left or right ankle disorder and no 
indication that the veteran's in-service left and right ankle 
discomfort was other than acute and transitory and that it 
resolved with treatment.

The only postservice evidence pertaining to the veteran's 
ankles is the January 1998 VA examination report which 
includes the veteran's complaint of bilateral ankle joint and 
ligament weakness.  Objective findings included limited range 
of ankle joint movement, X-rays disclosed no acute injury, 
and the diagnosis was old left medial malleolus trauma with 
degenerative changes.

Beyond the appellant's own statements, there is no competent 
medical evidence linking a left or right ankle disorder to 
the veteran's period of active service.  But, as above, the 
veteran's lay statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  Inasmuch as the record is devoid of the 
required competent medical evidence, the veteran's claim for 
entitlement to service connection for a left or right ankle 
disorder is implausible and must be denied as not well 
grounded.

Conclusion

Because the veteran's claims of entitlement to service 
connection for a current chronic digestive disorder, neck 
injuries, lumbar disc disease, and chronic right and left 
ankle disorders are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support the claims.  See Epps v. Gober, 126 F.3d at 1469.  
The Board is unaware of additional information which would 
provide the VA with notice of evidence which would well 
ground the claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present well-grounded claims for the benefits sought and 
the reasons why the current claims are denied.  Id.


ORDER

Service connection for hypertension is granted.

Service connection for a current chronic digestive disorder, 
neck injuries, lumbar disc disease, and for chronic right and 
left ankle disorders is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 8 -


- 8 -


